Filed 6/27/13 In re Anthony B. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


In re ANTHONY B., a Person Coming
Under the Juvenile Court Law.

THE PEOPLE,
                                                                       G047230
     Plaintiff and Respondent,
                                                                       (Super. Ct. No. DL041617)
         v.
                                                                       OPINION
ANTHONY B.,

     Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County,
Jacki C. Brown, Judge. Affirmed.
                   Marilee Marshall, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, James D. Dutton and
Donald W. Ostertag, Deputy Attorneys General, for Plaintiff and Respondent.
                                             *               *               *
                                             I.
                                       Introduction
              After Anthony B. (the Minor) admitted allegations of assault and battery
against his father, the juvenile court ordered that he remain a ward of the court subject to
supervised probation, with the condition he complete “the functional equivalent of the
batterers’ treatment program which is to include substance abuse component.” The
Minor argues that condition was unauthorized because Penal Code section 1203.097
(section 1203.097), which authorizes a court to condition probation on completion of a
batterer’s treatment program, does not apply to juvenile adjudications.
              We do not reach the issue whether section 1203.097 applies to juvenile
adjudications because, we conclude, the juvenile court had discretion under Welfare and
Institutions Code section 730, subdivision (b) to condition probation on completion of a
batterer’s treatment program. We therefore affirm.


                                             II.
                                       Background
              In November 2011, the Orange County District Attorney filed a petition to
declare the Minor a ward of the court pursuant to Welfare and Institutions Code
section 602, based on allegations the Minor committed misdemeanor battery (Pen. Code,
§ 242) against Nancy F. A second petition was filed in March 2012, alleging the Minor
committed two counts of petty theft (id., §§ 484, subd. (a), 488).
              In April 2012, the Minor waived his rights and admitted the allegations of
both petitions. The juvenile court declared the Minor to be a ward of the court under
Welfare and Institutions Code section 602 with the maximum term of confinement fixed
at 10 months. The court ordered the Minor to serve four days in a juvenile institution,
with credit for four days, followed by supervised probation and release to a parent.

                                             2
              In July 2012, the district attorney filed a petition subsequent, alleging the
Minor committed one count of misdemeanor assault (Pen. Code, § 240) and one count of
misdemeanor battery (id., § 242) against his father, Michael B. The Minor, who was 17
years of age when the petition subsequent was filed, admitted the allegations of both
counts. In the dispositional order, the juvenile court ordered that the Minor continue as a
ward of the court, fixed the maximum term of confinement at six months, and ordered
him to serve 20 days in a juvenile institution with credit for 19 days followed by
supervised probation.
              The juvenile court ordered, as a condition of probation, that the Minor
“complete the functional equivalent of the batterers’ treatment program which is to
include substance abuse component, testing for the purpose of substance abuse
component.” The court explained: “I do find that the provisions of the functional
equivalent of a batterer’s treatment program lasting at least 52 weeks is required by
[section 1203.097] and his admission to this statute. And it is a crime. Albeit, it is not a
conviction. It is not a judgment. But it is a disposition under a grant of probation.
Therefore, I find that the terms of . . . section 1203.097 mandate my ordering the
batterer’s treatment program of those terms.” The court stayed the order imposing
completion of the batterer’s treatment program, pending appeal. The Minor appealed
from the dispositional order.


                                             III.
                                         Discussion
              Section 1203.097, subdivision (a) states: “If a person is granted probation
for a crime in which the victim is a person defined in Section 6211 of the Family Code,
the terms of probation shall include all of the following . . . .” Subdivision (a) of
section 1203.097 then lists 12 such terms, the sixth of which is: “Successful completion
of a batterer’s program, as defined in subdivision (c), or if none is available, another

                                              3
appropriate counseling program designated by the court, for a period not less than one
year with periodic progress reports by the program to the court every three months or less
and weekly sessions of a minimum of two hours class time duration. . . . ” (§ 1203.097,
subd. (a)(6).)
                 The Minor contends section 1203.097 does not apply to juvenile
adjudications; the Attorney General argues it does. We do not address the issue. Welfare
and Institutions Code section 730 applies to minors who have been adjudged wards of the
court under Welfare and Institutions Code section 602. (Welf. & Inst. Code, § 730,
subd. (a).) Section 730, subdivision (b) provides, in part: “The court may impose and
require any and all reasonable conditions that it may determine fitting and proper to the
end that justice may be done and the reformation and rehabilitation of the ward
enhanced.” Section 730, subdivision (b) grants the juvenile court broad discretion in
setting the terms of probation in juvenile adjudications. (In re P.A. (2012) 211
Cal.App.4th 23, 33.)
                 As the Attorney General argues in her respondent’s brief, the juvenile court
acted within its discretion conferred by Welfare and Institutions Code section 730,
subdivision (b) by ordering the Minor to complete a batterer’s treatment program as a
condition of probation. Completion of such a program was a reasonable condition: The
Minor admitted allegations he committed one count of assault and one count of battery
against his father, and had previously admitted committing one count of battery against
Nancy F. Completion of a batterer’s treatment program was directly related to the
offenses committed and was “fitting and proper to the end that justice may be done and
the reformation and rehabilitation of the [Minor] enhanced.” (Welf. & Inst. Code, § 730,
subd. (b).)




                                               4
                                         IV.
                                     Disposition
            The dispositional order is affirmed.




                                               FYBEL, ACTING P. J.

WE CONCUR:



IKOLA, J.



THOMPSON, J.




                                           5